262 F.2d 958
JANAF, INCORPORATED, Appellant,v.JOHN W. DANIEL & COMPANY, Incorporated, Appellee.
No. 7689.
United States Court of Appeals Fourth Circuit.
Argued January 14, 1959.
Decided January 22, 1959.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.
Edwin C. Kellam, Norfolk, Va., for appellant.
William P. Oberndorfer, Norfolk, Va. (T. Howard Spainhour and Ira B. Hall, Norfolk, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and PAUL, District Judges.
PER CURIAM.


1
The appellant, Janaf, Inc., a real estate development corporation, contracted with the appellee, John W. Daniel & Company, Inc., for the construction of a number of houses on Janaf's land. Controversies arising between the parties, they entered into an arbitration agreement. The arbitrators made an award, the validity of which Janaf attacks. It contends that the arbitration agreement is void because it prohibited the parties from resorting to the courts. The appellant also asserts that the arbitrators mistakenly disregarded certain provisions of the arbitration agreement.


2
We find no merit in any of the appellant's contentions. No good purpose would be served by setting forth in detail the facts of the case or the arguments. These have been fully considered by the District Court in a thorough and careful opinion which we adopt as our own. See 169 F.Supp. 219.


3
Affirmed.